           Case 1:18-cv-01551-ESH Document 108 Filed 07/03/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                     Plaintiffs,

    vs.                                               Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                     Defendants.


                                   DEFENDANTS’ STATUS REPORT

          Defendants respectfully submit this status report to inform the Court of the following

matter:

          1. On Wednesday July 3, 2019, at 2:51pm, Plaintiffs’ counsel informed the undersigned

counsel that named plaintiff Lucas Calixto received the attached MSSR waiver memorandum,

dated June 27, 2019. Defendants respectfully inform the Court of this matter due to the Court’s

order issued on June 25, 2019, which states: “ORDERED that defendants shall not have any

direct contact with the remaining 7 named plaintiffs about any matter related to this lawsuit.”

Order (ECF No. 107) at 2.

          2. A preliminary inquiry into this matter revealed that the waiver memorandum was sent

to Plaintiff Calixto without proper authorization. As in the case of other memoranda of this type

that have been brought to the Court’s attention, the memorandum sent to Plaintiff Calixto is not

signed and identifies an officer who is no longer the point of contact for MAVNI matters.

          3. The Army will conduct a further inquiry into this matter and take appropriate action.

However, Defendants respectfully inform the Court that this issue was brought to the

undersigned counsel’s attention late in the afternoon prior to the Independence Day federal
         Case 1:18-cv-01551-ESH Document 108 Filed 07/03/19 Page 2 of 2



holiday on July 4th. Furthermore, Friday July 5th is a non-duty day for most military personnel

and many civilian employees are expected to take a leave day on this date.

       4. In view of the above and due to the Independence Day federal holiday, Defendants

will provide the Court with a further status report on this matter as soon as possible, no later than

Thursday, July 11, 2019, at 12:00 pm.

Dated: July 3, 2019                           Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                              Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I certify that on this 3rd day of July 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: July 3, 2019                            /s/ Roberto C. Martens, Jr.
                                               ROBERTO C. MARTENS, JR.
                                               Special Assistant United States Attorney




                                                  2
       Case 1:18-cv-01551-ESH Document 108-1 Filed 07/03/19 Page 1 of 3

                               DEPARTMENT OF THE ARMY
                           OFFICE OF THE DEPUTY CHIEF OF STAFF G-1
                                     300 ARMY PENTAGON
                                  WASHINGTON DC 20310-0300




DAPE-MPA                                                             27 June 2019


MEMORANDUM THRU Commander, United States Army Recruiting Command, 1307
Third Avenue, Fort Knox, KY 40121

                                            OR

MEMORANDUM THRU Commander, United States Army Reserve Command, 4710
Knox Street, Fort Bragg, NC, 28310

FOR PVT Calixto, Lucas XXX-XX-

SUBJECT: Voluntary Waiver of Notification of Adverse Military Service Suitability
Recommendation (MSSR) for PVT Calixto, Lucas XXX-XX-


1. References:

   a. Department of Defense Instruction 1304.26 (Qualification Standards for
Enlistment, Appointment, and Induction) 23 March 2015, Change 2, 11 April 2017.

  b. Department of Defense Manual 5200.02, Procedures for the DoD Personnel
Security Program (PSP), April 3, 2016.

  c. Army Regulation (AR) 135–178, (Army National Guard and Reserve) Enlisted
Administrative Separations, 7 November 2017.

   d. Memorandum, Acting Assistant Secretary of the Army, (Manpower and Reserve
Affairs), 27 October 2017, subject: Military Accessions Vital to the National Interest
(MAVNI) Pilot Program Military Service Suitability Review and Determination (MSSD).

   e. Memorandum, Deputy Chief of Staff, G-1, 2 November 2017, subject: Delegation
of Authority to Make a Military Service Suitability Review and Determination (MSSD).

    f. Memorandum, Acting Assistant Secretary of the Army (Manpower and Reserve
Affairs), 26 October 2018, subject: Resume Separation Actions Pertaining to Members
of the Delayed Entry Program (DEP) and Delayed Training Program (DTP) Recruited
Through the Military Accessions Vital to National Interest (MAVNI) Pilot Program.

2. The Personnel Security Investigation process that you completed was returned with
unfavorable results. You have received an unfavorable Military Service Suitability
       Case 1:18-cv-01551-ESH Document 108-1 Filed 07/03/19 Page 2 of 3


DAPE-MPA
SUBJECT: Notification of Adverse Military Service Suitability Recommendation
(MSSR) for PVT Calixto, Lucas XXX-XX-

Recommendation (MSSR) from the Department of Defense Consolidated Adjudication
Facility (DoD CAF). Pursuant to reference 1.f., the Army should:

      Notify you, in writing, that the DoD CAF made an adverse MSSR. Identify
      the specific adjudicative guidelines, and information (as applicable), that
      formed the basis of the MSSR. Provide you 30 days from receipt of the
      notice to submit matters which may refute, correct, explain, extenuate,
      mitigate, or update the unfavorable information.

3. Pursuant to the procedures specified in reference 1.f., you are hereby notified that the
DoD CAF made an adverse MSSR. It is our understanding that you have requested to
waive formal notice of the basis for the unfavorable MSSR and also waive the opportunity
to provide matters for consideration prior to the Army issuing a final Military Service
Suitability Determination (MSSD).

4. If you elect to waive receipt of notice of the basis of the unfavorable MSSR and the
opportunity to provide matters in response, you will likely receive an unfavorable MSSD. In
the event you receive an unfavorable MSSD, the Army will initiate administrative separation
proceedings.

5. This opportunity to waive notice of the basis of the unfavorable MSSR and the
opportunity to provide matters in response is completely voluntary and is no way
required. Below please find the election form. Your waiver election must be
returned to SFC Phillip Bopp – phillip.e.bopp2.mil@mail.mil within 15 days of receipt.

6. The point of contact for this action is CPT Alicia Glanz at alicia.m.glanz.mil@mail.mil or

703-697-8589.




                                             PAUL L. ASWELL
                                             Chief, Accessions Division




                                            2
       Case 1:18-cv-01551-ESH Document 108-1 Filed 07/03/19 Page 3 of 3


DAPE-MPA
SUBJECT: Voluntary Waiver of Notification of Adverse Military Service
Suitability Recommendation (MSSR) for PVT Calixto, Lucas XXX-XX-


                      Acknowledgement of Notice and Election


On ___________ I received the Voluntary Waiver of Notification of Adverse Military
Service Suitability Recommendation (MSSR).

______ I voluntarily elect to waive receipt of the specific adjudicative guidelines, and
information (as applicable), that formed the basis of the unfavorable MSSR. I also
waive the opportunity to provide written matters to refute, correct, explain, extenuate,
mitigate, or update the unfavorable information within 30 days from receipt of the basis
of the unfavorable MSSR.
     I understand that by waiving receipt of notice of the basis of the unfavorable
       MSSR and the opportunity to provide matters in response, I will likely receive an
       unfavorable MSSD. I also understand that in the event I receive an unfavorable
       MSSD, the Army will initiate administrative separation proceedings.
     I understand that this waiver is completely voluntary.


______ I elect not to waive receipt of the specific adjudicative guidelines, and
information (as applicable), that formed the basis of the unfavorable MSSR. I would like
the opportunity to provide written matters to refute, correct, explain, extenuate, mitigate,
or update the unfavorable information within 30 days from receipt of the basis of the
unfavorable MSSR.


____________________
Name (Print)


____________________
Signature


____________________
Date




                                             3
